Exhibit 10.3
VULCAN MATERIALS COMPANY
MANAGEMENT INCENTIVE PLAN
As Amended December 11, 2008
1. Name and Purpose
     The name of this plan is the “Vulcan Materials Company Management Incentive
Plan” (the “Plan”), and its purpose is to promote the profitability of the
Corporation by providing incentive rewards for those employees who contribute
most to the operating progress and earning power of the Corporation. This
amendment and restatement is effective as of December 11, 2008 (“Effective
Date”).
2. Definitions
     As used in the Plan, unless the context otherwise requires:
     (a) “Administrative Guidelines” mean the guidelines approved from time to
time by the Committee and the chief executive officer setting forth details with
respect to the operation and administration of the Plan and the Awards
thereunder, which Administrative Guidelines are not inconsistent with the terms
of the Plan.
     (b) “Annualized Base Salary” means the amount an Eligible Employee is
entitled to receive as wages or salary on an annualized basis (based on a
365 day year), excluding all bonus, commissions, overtime, health additive and
incentive compensation, payable by a Corporation, as consideration for the
Eligible Employee’s services to the Corporation, and including any base salary
which has been earned but deferred.
     (c) “Award” means the dollar amount payable to an Eligible Employee for a
certain Plan Year.
     (d) “Board of Directors” means the Board of Directors of the Company.
     (e) “Change in Control” means a change in control as defined in the Vulcan
Materials Company Change in Control Severance Plan or any successor plan.
     (f) “Committee” means the Compensation Committee of the Board of Directors.
     (g) “Common Stock” means the common stock, par value $1.00 per share, of
the Company.
     (h) “Company” means Vulcan Materials Company, a New Jersey corporation, and
any successor thereto.
     (i) “Consolidated Net Earnings” for any Year means the sum of (1) the
amount of net earnings (before any deduction for dividends) as reported in the
Statement of Earnings, except that items which are classified therein as
extraordinary items shall be excluded in the computation of Consolidated Net
Earnings and (2) interest on long-term debt included in Net Capital, such
interest to include charges or credits arising out of any premium or discount
paid or

 



--------------------------------------------------------------------------------



 



received with respect to such debt, and such interest to be adjusted for the
provision for federal and state income taxes attributable thereto.
     (j) “Corporation” means the Company and its Subsidiaries.
     (k) “Disability” means an Eligible Employee’s termination due to a
disability entitling him to long-term disability benefits under the applicable
long-term disability plan of the Company or a Subsidiary, or, to the extent not
eligible to participate in any Company-sponsored plan, under the guidelines of
the Social Security Administration.
     (l) “Eligible Employee” means a salaried employee of the Corporation who
has been designated by the Committee or the chief executive officer as eligible
for an Award for a certain Plan Year in accordance with Section 5, other than
salaried employees who participate in the Company’s Executive Incentive Plan.
     (m) “Incentive Provision” means the annual incentive pool, denominated in
dollars, as determined in accordance with Section 4.
     (n) “Net Capital” for any Year means the sum of (1) long-term debt
(comprising bonds, debentures and promissory notes having a maturity at the time
of creation of more than one year), (2) issued capital stock, (3) capital in
excess of par value and (4) earnings retained in the business and reserves
created by appropriations therefrom, less the cost of treasury stock, all as
shown in the Balance Sheet as of the end of the preceding Year, with appropriate
prorated adjustments, as approved by the Corporate Internal Audit Department in
accordance with the Plan, for any change during the Year arising from the
increase or decrease of outstanding principal of long-term debt or from original
issuance or redemption and retirement of capital stock.
     (o) “Plan Year” means the Year for which Awards are being made.
     (p) “Retirement” means a termination of an Eligible Employee’s employment
with the Company that entitles such Employee to immediate payment of a pension
benefit under the Retirement Income Plan for Salaried Employees of Vulcan
Materials Company or any successor plan.
     (q) “Statement of Earnings” and “Balance Sheet” mean the consolidated
statements of the Corporation’s annual earnings and financial position certified
by the Corporate Internal Audit Department and published from year to year in
the Corporation’s Annual Report to Shareholders.
     (r) “Subsidiary” means any corporation or other entity, the majority of the
outstanding voting stock or other ownership interest of which is owned, directly
or indirectly, by the Company.
     (s) “Target Bonus Amount” means the dollar amount derived by multiplying an
Eligible Employee’s Annualized Base Salary and the Eligible Employee’s Target
Bonus Percentage.

-2-



--------------------------------------------------------------------------------



 



     (t) “Target Bonus Percentage” means the percentage that is used to
establish an Eligible Employee’s Target Bonus Amount as set by the Committee or
the chief executive officer for a Plan Year in accordance with Section 5.
     (u) “Year” means the Corporation’s fiscal year or period covered by a
Statement of Earnings.
     In addition, certain other terms used herein have the definition given to
them in the first place in which they are used.
3. The Committee and Its Functions
     (a) Administration. Subject to the terms of the Plan, full power and
authority to interpret and administer the Plan are vested in the Committee;
provided, however, the Committee may delegate the day-to-day administration of
the Plan to an officer of the Company. The Committee shall have the power to
adopt eligibility and other rules and regulations not inconsistent with the
provisions of the Plan for the administration thereof, and to alter, amend or
revoke any rule or regulation so adopted. From time to time during each Plan
Year, the Committee shall submit to the Board of Directors preliminary or
interim reports to the extent deemed necessary or appropriate by the Committee
or upon the request of the Board of Directors.
     (b) Binding Authority. Decisions of the Committee made in accordance with
the Plan shall be final, conclusive and binding upon all parties, including the
Corporation and the employees thereof; provided, however, that the Committee
shall rely upon and be bound by the report of the Corporate Internal Audit
Department for each Year with respect to the maximum amount available for credit
to the Incentive Provision for such Year.
     (c) Miscellaneous. No member of the Committee shall be eligible for Awards
under the Plan. The Committee is authorized to conduct such consultations with
officers and other executives of the Company and to engage or employ from time
to time such counsel, advisers, consultants, accountants, analysts and other
persons as it may deem necessary or expedient for the performance of the
functions and duties authorized hereunder.
4. Incentive Provision
     (a) Determination of the Incentive Provision. As promptly as practicable
after the end of each Plan Year, the Corporate Internal Audit Department shall
determine in accordance with the Plan and certify in a report to the Committee
the maximum amount available for credit to the Incentive Provision for such Plan
Year, based upon the formula set forth in Section 4(b) below.
     (b) Crediting of the Incentive Provision. The Committee or the Board of
Directors shall credit to the Incentive Provision for each Plan Year (except for
Years in which such credit is prohibited or limited by specific order of the
Committee or Board of Directors) an amount that shall not exceed 10% of the
Consolidated Net Earnings in excess of 6% of Net Capital for such Plan Year (as
determined by the Corporate Internal Audit Department in accordance with Section
4(a) above); provided, however, that the Committee or the Board of Directors may
in its

-3-



--------------------------------------------------------------------------------



 



sole discretion credit a lesser amount for any Plan Year. The Committee may, at
its discretion, exclude non-recurring non-operating items from the calculation
of Consolidated Net Earnings.
5. Eligibility for Participation in the Plan and Target Bonus Percentage
     (a) Determination of Eligibility and Target Bonus Percentage. During the
first quarter of each Plan Year, the Committee, in its sole discretion, shall
determine the eligibility of and establish the Target Bonus Percentage for those
salaried employees whose annual base salary is set by the Committee, and the
chief executive officer of the Company shall determine the eligibility of and
establish the Target Bonus Percentage for all other salaried employees. The
designation or non-designation of an employee as an Eligible Employee will be
decided by the Committee or the chief executive officer in its or his sole
discretion with respect to each Plan Year and without regard to an employee
having or not having been designated as an Eligible Employee in any prior Plan
Year. Designation as an Eligible Employee in one Plan Year does not create a
right or imply that the employee will be designated as an Eligible Employee in
any other Plan Year. No members of the Board of Directors, except those who are
salaried employees of the Corporation, may be designated as an Eligible Employee
under the Plan. An employee who is otherwise an Eligible Employee for a
particular Plan Year shall not be eligible for an Award unless he is an employee
of the Corporation on the last day of such Plan Year; provided that an Eligible
Employee who terminates employment with the Corporation during a Plan Year by
reason of his or her death, disability, or retirement may, at the discretion of
the Committee be eligible for a prorated Award.
     (b) Changes of Prior Determinations. During the Plan Year, the Committee
may approve changes in the Eligible Employees and the Target Bonus Percentage of
the Eligible Employees whose annual base salary is determined by the Committee,
and the chief executive officer may approve changes in the Eligible Employees
and the Target Bonus Percentage of all other Eligible Employees of the
Corporation.
     (c) Report Recommending Award Allocations to Eligible Employees. As
promptly as practicable after the end of each Plan Year, the chief executive
officer of the Company shall compile and submit to the Committee a report
listing the name, position and Target Bonus Percentage of each Eligible Employee
(or proposed Eligible Employee) to be considered for allocation of an Award for
such Plan Year.
6. Allocation of Awards
     (a) Allocation of Awards and Award Pools by the Committee. During the first
quarter of the Year following the end of each Plan Year and after the
Committee’s receipt of the report referred to in Section 5(c) above, the
Committee shall allocate individual Awards (if any) to those Eligible Employees
whose annual base salary is determined by the Committee and establish an Award
pool to be allocated by the chief executive officer of the Company among all
other Eligible Employees. Any such allocations shall be made in the sole
discretion of the Committee in accordance with the terms of the Plan; provided,
however, that the Committee may, in the exercise of its discretion allocate no
Awards or Award pools for a particular Plan Year. The total amount of all Awards
and Award pools shall not exceed the total amount

-4-



--------------------------------------------------------------------------------



 



credited to the Incentive Provision for the most recently completed Plan Year,
as determined in accordance with Section 4 hereof.
     (b) Allocation of Awards by the Chief Executive Officer. As soon as
reasonably practicable after the establishment by the Committee of any Award
pools, the chief executive officer of the Company shall allocate individual
Awards, not to exceed the total amount of the Award pools authorized by the
Committee, to the Eligible Employees, as the chief executive officer of the
Company may in his sole discretion determine in accordance with the terms of the
Plan.
     (c) Considerations. Nothing contained in this Section 6 shall require the
Committee or the chief executive officer of the Company to allocate all of the
Awards for a Plan Year at one or the same time. Subject to the provisions of
Sections 4, 5, and 6, the Eligible Employees for a given Plan Year shall be
allocated Awards for such Plan Year in the individual amounts as the Committee
or the chief executive officer of the Company in accordance with the Plan may in
its or his sole discretion determine. Designation as an Eligible Employee and/or
inclusion on the chief executive officer’s report referred to in Section 5(c)
does not give an individual a right or entitlement to be allocated an Award.
     (d) Other Incentive Programs. The amount of any Award allocated to an
Eligible Employee for all or part of a particular Year under a sales, production
or other similar incentive plan or plans maintained by the Company or any
Subsidiary shall be considered in determining the amount of any Award allocated
to such Eligible Employee for the same Year under the Plan.
7. Distribution of Awards
     (a) General. Each Award payable under the Plan shall be paid no later than
two and one-half months after the close of the Plan Year for which such Award is
payable. Awards shall be paid in accordance with such conditions and
Administrative Guidelines as the Committee may in accordance with the Plan
prescribe.
     (b) Withholding. No later than the date as of which an amount first becomes
includible in the gross income of an Eligible Employee for federal income tax
purposes with respect to any Award under the Plan, the Corporation shall
withhold any and all taxes required by any governmental authority to be withheld
by the Company or a Subsidiary. The payment to any such governmental authority
of an amount so withheld shall be deemed a payment of such amount to the
Eligible Employee or his legal representatives.
     (c) No Liability for Interest. Interest shall not be paid, and neither the
Company nor the employing Subsidiary shall be liable for interest on, an Award
(or portion of an Award) that is allocated, but not distributed.
8. Change in Fiscal Year
     In the event of a change in the Corporation’s fiscal year, the Plan shall
continue, but there shall be a prorated adjustment of Net Capital to take into
account the change in the fiscal year to a period of less than (or more than)
12 months. Thereafter, the Plan shall continue in effect and apply to each
subsequent full fiscal year of the Corporation.

-5-



--------------------------------------------------------------------------------



 



9. Administrative Expenses
     All costs of the Plan, including any fees, retainers or other remuneration
paid to members of the Committee as may from time to time be authorized by the
Board of Directors, and all expenses incurred by the Committee or the Company in
interpreting and administering the Plan, shall be borne by the Company and not
charged against the Incentive Provision.
10. Payments in the Event of a Change in Control
     (a) General. Notwithstanding any other provision of the Plan, in the event
of a Change in Control, Eligible Employees as of the date of such Change in
Control shall be entitled to receive payment of Awards in accordance with this
Section 10. For purposes of this Section 10, with respect to the applicable Plan
Year, each individual whose employment terminated during such Plan Year as a
result of Retirement, Disability or death and who was an Eligible Employee at
the time of such termination shall be considered an Eligible Employee as of the
date of such Change in Control and shall be entitled to a pro-rata Award (as
determined under the applicable provisions of this Section 10), to the extent
such individual has not previously received an Award with respect to the same
period of service.
     (b) Change in Control After Allocation of Awards for Plan Year. If a Change
in Control occurs after Awards for a Plan Year have been allocated by the
Committee or the chief executive officer of the Company in accordance with
Section 6, but before the distribution of all or a portion of the Awards for
that Plan Year, then such Awards as so allocated (or the unpaid portion thereof)
shall be paid as promptly as practicable, but not later than two and one-half
months after the close of the Plan Year for which such Award is payable.
     (c) Change in Control After Plan Year Ends But Before Allocation of Awards.
If a Change in Control occurs after the end of a Plan Year, but before Awards
for such Plan Year have been allocated by the Committee or the chief executive
officer of the Company in accordance with Section 6, each individual who was an
Eligible Employee at the end of such Plan Year shall be paid an Award for such
Plan Year at least equal to the greater of (A) the product of (x) the
individual’s Target Bonus Percentage multiplied by (y) the individual’s
Annualized Base Salary at the rate in effect as of the end of such Plan Year, or
(B) the amount equal to the Award allocated to such Eligible Employee as
determined in accordance with Sections 4, 5 and 6 of the Plan for such Plan Year
based upon the Company’s actual performance for such Plan Year; provided,
however, that each individual whose employment terminated during such Plan Year
as a result of Retirement, Disability or death and who was an Eligible Employee
at the time of such termination shall be paid an Award for such partial Plan
Year determined in accordance with the foregoing and pro-rated based on a
fraction, the numerator of which is the number of months (rounded to the nearest
whole month) in such Plan Year through the date of such termination, and the
denominator of which is 12. Awards provided for under this Section 10(c) shall
be paid as promptly as practicable, but not later than the two and one-half
months after the close of the Plan Year for which such Award is payable.
     (d) Change in Control Prior to the End of Plan Year. If a Change in Control
occurs prior to the end of a Plan Year, then the following shall apply:

-6-



--------------------------------------------------------------------------------



 



     (1) Eligible Employees Terminated During the Plan Year of the Change in
Control Without Cause, for Good Reason or due to Death, Disability or
Retirement.
          (i) Without Cause or for Good Reason after the Change in Control. Each
individual, (A) whose employment is terminated by the Company without Cause (as
defined in the Vulcan Materials Company Change of Control Severance Plan) or
(B) whose employment is terminated for Good Reason (as defined in the Vulcan
Materials Company Change of Control Severance Plan) following the Change in
Control and who was an Eligible Employee immediately before the date of the
Change in Control, shall be paid, within 90 days following such termination of
employment (or within two and one-half months after the close of the Plan Year
for which such Award is payable, if earlier), an Award for such Plan Year at
least equal to the product of (A) the individual’s Target Bonus Percentage
multiplied by (B) the individual’s Annualized Base Salary at the rate in effect
immediately before the date of such termination (or, if higher, the Change in
Control) and further multiplied by (C) a fraction, the numerator of which is the
number of months (rounded to the nearest whole month) in such Plan Year through
the date of such termination of employment, and the denominator of which is 12.
          (ii) Due to Death, Disability or Retirement Prior to the Change in
Control. Each individual, whose employment terminated prior to the Change in
Control as a result of Retirement, Disability or death and who was an Eligible
Employee at the time of such termination, shall be paid, within 90 days
following the date of the Change in Control (or within two and one-half months
after the close of the Plan Year for which such Award is payable, if earlier),
an Award for such Plan Year at least equal to the product of (A) the
individual’s Target Bonus Percentage multiplied by (B) the individual’s
Annualized Base Salary at the rate in effect immediately before the date of such
termination, and further multiplied by (C) a fraction, the numerator of which is
the number of months (rounded to the nearest whole month) in such Plan Year
through the date of such termination of employment, and the denominator of which
is 12.
          (iii) Due to Death, Disability or Retirement after the Change in
Control. Each individual, whose employment terminated during the Plan Year after
the Change in Control as a result of Retirement, Disability or death and who was
an Eligible Employee at the time of such termination, shall be paid, within
90 days following such termination of employment (or within two and one-half
months after the close of the Plan Year for which such Award is payable, if
earlier), an Award for such Plan Year at least equal to the product of (A) the
individual’s Target Bonus Percentage multiplied by (B) the individual’s
Annualized Base Salary at the rate in effect immediately before the date of such
termination (or, if higher, the Change in Control) and further multiplied by
(C) a fraction, the numerator of which is the number of months (rounded to the
nearest whole month) in such Plan Year through the date of such termination of
employment, and the denominator of which is 12.
     (2) Eligible Employees Whose Employment Continues through the end of the
Plan Year of the Change in Control. Each individual who was an Eligible Employee
immediately before the date of the Change in Control and continues to be
employed at

-7-



--------------------------------------------------------------------------------



 



the end of the Plan Year in which the Change in Control occurs shall be paid,
within two and one-half months following the end of such Plan Year (whether or
not still employed at the time of such payment), an Award for the Plan Year in
which the Change in Control occurs at least equal to the greater of (A) the
amount equal to the product of (x) the individual’s Target Bonus Percentage
multiplied by (y) the individual’s Annualized Base Salary at the rate in effect
immediately before the date of such Change in Control, or (B) the amount equal
to the Award allocated to such Eligible Employee as determined in accordance
with Sections 4, 5 and 6 of the Plan for such Plan Year based upon the Company’s
actual performance for such Plan Year.
     (3) Change of Control Before the Determination of Eligible Employees and
Target Bonus Percentages for the Plan Year. Notwithstanding anything contained
herein to the contrary, if a Change in Control occurs before the Committee or
the chief executive officer of the Company has designated the Eligible Employees
and Target Bonus Percentages for the Plan Year in accordance with Section 5, the
Eligible Employees and Target Bonus Percentages designated by the Committee or
the chief executive officer of the Company for the immediately preceding Plan
Year shall be deemed to be the Eligible Employees and Target Bonus Percentages
for the current Plan Year.
     (e) No Duplication of Benefits. Depending upon the date on which a Change
in Control occurs, an Eligible Employee may be entitled to receive an Award (or
partial Award) under Section 10(b) or Section 10(c) and under Section 10(d).
Anything to the contrary notwithstanding, in no event shall an Eligible Employee
be paid an Award (or partial Award) under this Section 10, if payment thereof
would be duplicative of amounts of annual incentive compensation with respect to
the same period of service previously paid or payable to the Eligible Employee,
whether pursuant to the terms of this Plan, another plan of the Corporation or
an individual employment or severance agreement between the Eligible Employee
and the Corporation, and any amounts payable under this Section 10 shall be
reduced or offset by any such duplicate payments.
     (f) Not a Limitation on Awards. This Section 10 is intended to establish
the minimum Awards payable to Eligible Employees in the event of a Change in
Control, and nothing in this Section 10 shall preclude the payment of Awards
under the Plan that are larger than those guaranteed to be paid under this
Section 10.
     (g) Legal Fees. The Company shall promptly reimburse an individual entitled
to an Award or Awards under this Section 10 for all legal fees and expenses
reasonably incurred in successfully seeking to obtain or enforce any right or
benefit provided under this Section 10. Any reimbursement of legal fees paid to
an individual pursuant to this paragraph shall be paid no later than the end of
the individual’s taxable year next following the individual’s taxable year of
the individual in which the related expense is incurred, and, if paid on account
of a termination of employment, no earlier than the seventh month following the
individual’s separation from service. The Company’s obligations under this
Section 10(g) shall survive the termination of this Plan.

-8-



--------------------------------------------------------------------------------



 



11. Termination, Suspension and Amendment
     The Board of Directors may terminate, suspend or amend the Plan at any
time; provided, however, that no provision of the Plan or the Administrative
Guidelines for the Plan relating to a Change in Control, nor any definition of
any defined term used in any provision relating to a Change in Control, may be
terminated, suspended or amended after the occurrence of a Change in Control. No
such termination, suspension or amendment of the Plan shall adversely affect any
right or obligation with respect to an Award theretofore allocated, or, after
the occurrence of a Change in Control, an Eligible Employee or a Target Bonus
Percentage theretofore designated, including, without limitation, the right to
receive payment of Awards in accordance with Section 10 above.
12. Unfunded Plan Status
     This Plan is intended to be an “unfunded” plan. All payments pursuant to
the Plan shall be made from the general funds of the Corporation, and no special
or separate fund shall be established or other segregation of assets made to
assure payment. No employee or other person shall have under any circumstances
any interest in any particular property or assets of the Corporation as a result
of receiving or being eligible to receive an Award under the Plan.
     (a) No Liability. No Award shall become an obligation or liability of, or
be recourse to, any member of the Committee, the Board of Directors, the chief
executive officer of the Company or any other officer or employee of the
Corporation.
     (b) Employment Status. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Corporation to terminate the employment of any employee at any time.
     (c) Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of New
Jersey, without reference to principles of conflict of law.
     (d) Non-Transferable. Awards under the Plan are not transferable, except by
will or by laws of descent and distribution.
     (e) Successors. This Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.
     (f) Section 409A. The Plan is intended, and shall be construed, to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended. However, the

-9-



--------------------------------------------------------------------------------



 



Plan does not transfer to the Company or any entity or other individual
liability for any tax or penalty that is the responsibility of the employee.
     IN WITNESS WHEREOF, the Company has caused this Vulcan Materials Company
Management Incentive Plan to be hereto affixed and attested by its duly
authorized Secretary, this 11th day of December, 2008.

                                  VULCAN MATERIALS COMPANY    
 
                    ATTEST:                
 
                   
By:
  /s/ Jerry F. Perkins, Jr.       By:   /s/ Donald M. James    
 
 
 
      Jerry F. Perkins, Jr.          
 
Donald M. James    
 
        Corporate Secretary           Chairman and Chief Executive Officer    

CORPORATE SEAL

-10-